Citation Nr: 0023339	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-15 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
sinusitis.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1980 and from April 1981 to April 1983.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1996 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 1998, the Board remanded this case to the RO.  

While the case was in remand status, the RO issued a rating 
decision in May 1999 granting service connection for 
disability described for rating purposes as chronic lumbar 
strain with disc degeneration and assigning a 10 percent 
disability evaluation. In July 1999, the veteran filed a 
notice of disagreement with the rating of the back disorder, 
and a statement of the case was issued.  A subsequent rating 
decision in March 2000 granted an increased rating of 20 
percent for the veteran's back disorder, and another 
statement of the case was issued.  However, the veteran did 
not complete an appeal on the issue of entitlement to an 
increased initial rating for her service-connected back 
disability and, consequently, that issue is not before the 
Board at this time.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302 (1999).  

The issue of entitlement to TDIU will be addressed in the 
remand portion of this decision.  


FINDING OF FACT

The veteran's service-connected sinusitis is primarily 
manifested by a history of infection, without discharge, 
crusting, scabbing, headache, or pain.  



CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6514 (1996); 
38 C.F.R. § 4.97, Diagnostic Code 6514 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim for an 
increased evaluation for sinusitis is well grounded.  38 
U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
facts with regard to that issue have been properly developed, 
and no further assistance to the veteran is required to 
comply with VA's duty to assist her mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When the law or 
regulations applicable to a claim change during the pendency 
of an appeal, the version more favorable to the veteran shall 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In the instant case, during the pendency of the appeal, the 
criteria for rating sinusitis were revised, effective 
September 5, 1996.  The Board will, therefore, consider the 
claim for a compensable evaluation for sinusitis under the 
former criteria and the revised criteria.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6514, in effect prior 
to September 5, 1996, sinusitis with X-ray manifestations 
only, symptoms mild or occasional, warranted a noncompensable 
evaluation.  An evaluation of 10 percent required moderate 
sinusitis, with discharge or crusting or scabbing, infrequent 
headaches.  
Under 38 C.F.R. § 4.97, Diagnostic Code 6514, in effect since 
September 5, 1996, sinusitis detected by X-ray only warrants 
a noncompensable evaluation.  An evaluation of 10 percent 
requires one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment or 3 to 6 non-incapacitating episodes 
per year of sinusitis characterized by headache, pain, and 
purulent discharge or crusting.  A note to the diagnostic 
code defines an incapacitating episode as one requiring bed 
rest and treatment by a physician.  

In the veteran's case, private medical treatment records 
dated from October 1994 to February 1995 showed treatment for 
sinus infections, allergic rhinitis and sore throat, and a 
finding of a deviated nasal septum, but did not show 
discharge, crusting, scabbing, headache, or pain associated 
with sinusitis.  X-rays of the sinuses in October 1994 were 
entirely normal.  

Office notes of the veteran's personal physician from 
September 1995 to January 1999 were negative for complaints 
or findings related to a history of sinusitis.  VA X-rays in 
October 1998 showed no acute abnormality of the sinuses.  

While it appears that the old rating criteria may be more 
favorable to the veteran in that there is no requirement for 
a certain number of episodes per year, the preponderance of 
the evidence is nevertheless against a finding that a 
compensable evaluation for sinusitis is warranted under 
either the former criteria or the revised criteria.  The 
evidence does not show her sinusitis to be moderate in 
severity as demonstrated by medical reports which show 
essentially no complaints or clinical findings over recent 
years.  Entitlement to a compensable evaluation for sinusitis 
is not warranted under either the old or the new criteria.


ORDER

Entitlement to an increased (compensable) evaluation for 
sinusitis is not warranted.  To that extent, the appeal is 
denied.  


REMAND

In the decision-remand of July 1998, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder, to include depression and bipolar disorder, on a 
direct basis.  While this case was in remand status, a rating 
decision in May 1999 granted service connection for chronic 
lumbar strain, with disc degeneration.  

In a statement received in October 1998, the veteran 
indicated that she wished to pursue service connection for a 
psychiatric disability.  She asserted that she suffered from 
depression due to back pain.  She submitted an opinion by a 
private clinical psychologist, who had evaluated her in April 
1997, that her depression was a direct result of a back 
disorder.  The veteran has thus made a claim that she has an 
acquired psychiatric disorder related to her service-
connected back disorder.  That secondary service connection 
claim has not been addressed by the RO and must be 
adjudicated prior to an appellate disposition of the claim 
for TDIU, with which the secondary service connection claim 
is inextricably intertwined.  

Under the circumstances, this case is REMANDED to the RO for 
the following:  

The RO should, after any further 
development of the evidence deemed 
necessary or appropriate, adjudicate the 
veteran's claim that her service-
connected back disability caused or has 
aggravated an acquired psychiatric 
disorder and, also, readjudicate her 
claim of entitlement to TDIU.  If the 
decision is adverse to the veteran on the 
secondary service connection issue, she 
should be advised of her procedural and 
appellate rights.  If she files a timely 
notice of disagreement with a denial of 
secondary service connection for an 
acquired psychiatric disorder, and, after 
the issuance of a statement of the case, 
perfects an appeal by filing a timely 
substantive appeal, then the case should 
be returned to the Board for further 
appellate review, if otherwise in order.  
Whether or not the appellant appeals the 
psychiatric disability issue, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case no the TDIU issue.  After an 
appropriate period to respond, the case 
should be returned to the Board for 
further appellate review.  

The purpose of this remand is to afford  the veteran due 
process of law.  By this remand, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until she receives further 
notice.  She and her representative have the right to submit 
additional evidence and argument on the matters which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


